Citation Nr: 1223308	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  03-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for osteoarthritis of the left hip for the period prior to September 20, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of adduction of the left hip for the period prior to September 20, 2006. 

3.  Entitlement to an initial rating in excess of 70 percent for status post left hip replacement as of November 1, 2007. 

4.  Entitlement to a rating in excess of 30 percent for the period prior to February 7, 2011, and a compensable rating thereafter for chronic right patellar dislocations. 

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

7.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) for the period from January 14, 2005, to January 17, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to April 1970.  He has also served in the U.S. Air Force Reserves.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). That decision granted service connection for disabilities of the left knee, left hip. It also granted service connection for degenerative arthritis of the right knee.  In all three instances initial 10 percent ratings were assigned as of the date VA received the Veteran's claim, March 12, 2002.  The rating action also granted a 30 percent evaluation for chronic right patellar dislocations, effective March 12, 2002, the date of claim.  The Veteran was notified of the decision and he has appealed the evaluations assigned to the four disabilities.  Subsequent to the issuance of such rating decision, jurisdiction of the claims file was transferred to the RO in Atlanta, Georgia.  In a November 2005 rating decision, the agency of original jurisdiction (AOJ) increased the rating for osteoarthritis of the left hip to 30 percent, effective March 12, 2002.  

In an August 2011 rating decision, the AOJ granted a 100 percent rating, effective September 20, 2006,  followed by a 70 percent, effective November 1, 2007, for the Veteran's status post left hip replacement.  Such rating decision also granted a separate 10 percent rating for limitation of adduction of the left thigh from September 22, 2005, to September 20, 2006.  As the increased rating, to include the recharacterization of the Veteran's left hip disability following his hip replacement surgery as well as the separate 10 percent award for limitation of adduction of the left thigh, are part and parcel of his claim for a higher initial rating for his left hip disability, the Board will take jurisdiction over these issues and consider the propriety of the assignment of such ratings.  

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for TDIU is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  In this case, the RO awarded a TDIU in an August 2007 rating decision as of January 17, 2006, the date VA received his TDIU claim.  However, as the Veteran has alleged that he was rendered unemployable as of January 14, 2005, during the pendency of his claim for increased ratings, the Board will consider whether he is entitled to a TDIU for the period from January 14, 2005, to January 17, 2005.  Insofar as the record reflects that the Veteran was employed in a full-time capacity as the president of a day care facility until January 14, 2005, the Board finds that the issue of entitlement to a TDIU prior to January 14, 2005, is not raised by the record and, therefore, need not be considered.  

In January 2005, March 2008, and July 2010 this matter was remanded for additional development.  As will be discussed further herein, the Board finds that the AOJ substantially complied with such remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to increased ratings for bilateral knee disabilities and left hip replacement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to September 20, 2006, the Veteran's left hip osteoarthritis was manifested by atrophy of the quadriceps, pain, and limitation of flexion that, on repetitive motion testing, more nearly approximates flexion limited to 10 degrees.

2.  For the period prior to September 20, 2006, the Veteran's left hip osteoarthritis was manifested by pain and limitation of extension that, on repetitive motion testing, more nearly approximates extension limited to 5 degrees.

3.  For the period prior to September 20, 2006, the Veteran's limitation of adduction of the left hip was manifested by pain and limitation of abduction that, on repetitive motion testing, more nearly approximates abduction limited to greater than 10 degrees.

4.  For the period prior to September 20, 2006, the Veteran's left hip disability does not result in ankylosis of the hip, flail joint of the hip, or impairment of the femur.

5.  For the period from January 14, 2005, when the Veteran left gainful employment, to January 17, 2006, when he was granted a TDIU, his service-connected disabilities precluded him from securing and following substantially gainful employment. 



CONCLUSIONS OF LAW

1.  A rating of 40 percent, but no higher, for the Veteran's left hip limitation of flexion, for the period prior to September 20, 2006, is granted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Code 5252 (2011).

2.  A separate 10 percent rating for limitation of extension of the left hip, for the period prior to September 20, 2006, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Code 5251 (2011).

3.  A rating of 20 percent, but no higher, for left hip limitation of adduction, for the period prior to September 20, 2006, is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Code 5253 (2011).

4.  For the period from January 14, 2005, to January 17, 2006, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As the Board's decision to a TDIU for the period from January 14, 2005, to January 17, 2006, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

Relevant to the remainder of the claims adjudicated herein, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his left hip disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left knee disabilities was granted and initial ratings were assigned in the December 2002 and August 2011 rating decisions. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with the duty to assist, the AOJ associated the Veteran's service treatment records, private treatment records, and VA outpatient treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was afforded a VA examination in October 2002 in order to assess the severity of his left hip disability.  As the examiner did not specifically comment on any functional loss in accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), i.e., the effects of the disability upon ordinary use, and the functional impairment due to pain, weakened movement, excess fatigability, or incoordination, the Veteran was afforded another VA examination in September 2005.  The examiner reviewed the claims file and conducted a thorough physical examination and interviewed the Veteran.  The Board acknowledges that the VA examiner indicated that s/he was unable to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or use, and did not provide an explanation for the determination that it would be speculative to express such opinion.  However, a remand for an examination and opinion regarding the Veteran's limitations prior to 2006 would only unduly delay resolution as the Veteran's joint has since been replaced and, as such, could no longer be examined.  Furthermore, as noted below, the examiner indicated that the Veteran lost all ability to move his hip on repetitive testing, due to pain.  The Board finds that the examiner's observation on repetitive testing adequately addresses the functional effect of a flare-up.  Significantly, the Veteran has not indicated any disagreement with the VA examiner's assessment of his functional impairment.  Therefore, the Board finds that the September 2005 examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

In January 2005, March 2008, and July 2010, the Board remanded the case for additional development.  As a result of such remand directives, the Veteran was provided additional VCAA notice, to include the information and evidence necessary to substantiate his initial rating claim on an extra-schedular basis in a July 2010 letter; VA obtained additional treatment records, to include those from the Air Force Reserves and VA facilities; and afforded him VA examinations so as to determine the current severity of his left hip disability.  Therefore, the Board finds that the AOJ has substantially complied with the January 2005, March 2008, and July 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis: Left Hip Disability Prior to September 20, 2006

In this case, the Veteran claims that higher initial ratings are warranted for his left hip disability.  He was granted service connection for osteoarthritis of the left hip in December 2002 and an initial 10 percent disability rating was assigned, effective March 12, 2002.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating.  The case was remanded by the Board in January 2005.  On remand, the initial rating was increased to 30 percent, effective March 12, 2002.  As the increase was not a complete grant of the benefit, the issue came before the Board again in March 2008 and was remanded again for compliance with proper notice requirements, as well as a VA examination and consideration of whether referral for extraschedular rating was warranted.  In July 2010, the case was again remanded by the Board as the July 2008 directives were not met.  On remand, in August 2011, the AOJ found clear and unmistakable error in its prior decisions and reassigned ratings as noted below.  

Prior to September 20, 2006, the Veteran's left hip disability was rated under Diagnostic Code 5003-5252 for osteoarthritis of the left hip with limitation of flexion and assigned a 30 percent rating .  An August 2011 rating decision also granted a separate compensable rating for limitation of adduction under Diagnostic Code 5253 for the period from September 22, 2005, to September 20, 2006.  As of September 20, 2006, his left hip disability was rated as status post hip replacement under Diagnostic Code 5054 and the separate rating for limitation of adduction ended.  The Veteran was granted a temporary total disability rating for his left hip replacement from September 20, 2006, to November 1, 2007.  As of November 1, 2007, a 70 percent rating for status post left hip replacement was awarded.  As indicated previously, the propriety of the assignment of a 70 percent rating as of November 1, 2007, is being remanded for further development and will not be addressed further herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding the degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59 (2011).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   

In a claim for an increased initial rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the Board has considered whether staged ratings are appropriate but, as discussed herein, finds that the symptomatology has been stable throughout the entire period.  Therefore, assigning staged ratings for the period prior to September 20, 2006, is not warranted.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

For the period prior to September 20, 2006, the Veteran's left hip osteoarthritis was rated as 30 percent disabling under Diagnostic Code (DC) 5003-5252.  

Under DC 5252, the next higher 40 percent rating is warranted for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  The 40 percent rating is the highest schedular rating under DC 5252.  DC 5251 provides for a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.

Under Diagnostic Code 5253, pertaining to impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of thigh, cannot toe-out more than 15 degrees of the affected leg or where adduction is limited such that legs cannot be crossed.  A maximum 20 percent rating is assigned for limitation of abduction of thigh with motion lost beyond 10 degrees.

Additionally, ankylosis of the hip is rated under DC 5250.  If the hip has become a flail joint, the rating is 80 percent under DC 5254.  Finally, impairment of the femur is rated under DC 5255.  A fracture of the femur may be rated at 60 or 80 percent.  Malunion of the femur is rated as either marked, moderate, or slight knee disability and assigned as 30, 20, and 10 percent ratings, respectively.

Normal hip flexion is from zero to 125 degrees, and normal hip adduction is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The Board has also considered the Deluca provisions and resolved all doubt in the Veteran's favor.  For the following reasons, the Board finds that the Veteran's left hip disability warrants an increased initial rating under DC 5252 to 40 percent as well as separate compensable rating for limitation of extension and an increased rating for limitation of adduction.  In assigning separate ratings, the Board finds that such is not pyramiding as the Veteran has different manifestations of his left hip disability, i.e., limitation of flexion of the thigh, limitation of extension of the thigh, and impairment of the thigh manifested by limited abduction.  See Esteban, supra; see e.g., VAOPGCPREC 9-04 (September 17, 2004) (separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint).

The Board has reviewed the Veteran's statement dated in March 2005, in which he reported that his hip disorder causes severe back pain and that he cannot sit, stand, or walk without experiencing pain.  The Board has also considered VA outpatient treatment records as well as treatment records from Maxwell Air Force Base, and additional VA examination reports.  Reserve treatment records do not contain notations regarding limitation of motion although they note a diagnosis of degenerative joint disease of the left hip and some deformity of the left femoral head.  An October 1997 Reserve treatment record indicated an impression of moderately severe left hip osteoarthritis.  Additionally, a Reserve treatment record dated in October 2003 indicates a diagnosis of severe degenerative joint disease in the hip but does not indicate particular measurements regarding limitation of motion. 

Additionally, the Veteran was afforded a VA examination in October 2002.  At such time, physical examination revealed flexion to 90 degrees, extension to 10 degrees, abduction to 30 degrees, adduction to 5 degrees, external rotation to 10 degrees, and internal rotation to 5 degrees.  With abduction of the hip, it was noted that the Veteran brought the other leg and foot with the left leg.  He had pain with dorsiflexion and plantar flexion of the left foot.  He had one inch of quadriceps atrophy on the left.  The examiner diagnosed osteoarthritis of the left hip with moderate-severe functional impairment with left quadriceps atrophy.  
However, as indicated previously, the examiner did not specifically comment on any functional loss in accordance with DeLuca, supra.  Therefore, despite such deficiency, the October 2002 VA examination demonstrates limited hip motion with quadriceps atrophy resulting in moderate-severe functional impairment. 

The Veteran underwent another VA examination in September 2005.  At that time, he had flexion to 20 degrees, extension to 10 degrees, adduction to 20 degrees, abduction to 25 degrees, external rotation to 35 degrees and internal rotation to 0 degrees.  The examiner noted that he walked with a limp and required a cane.  The examiner noted that while he used a cane, he reported that he also occasionally used crutches.  Significantly, on repetitive testing, he lost all ability to move his joint due to pain.  

In this case, the Board finds that, although the Veteran had flexion limited to 90, which is less than the normal 125 degrees in October 2002, such was limited to 20 degrees in September 2005.  However, given his loss of all motion on repetitive testing at the latter examination, the Board finds that the Veteran's disability more nearly approximates the criteria for flexion limited to 10 degrees.  Therefore a 40 percent disability rating is warranted under DC 5252.  

Additionally, the Board has considered whether a separate compensable rating for limitation of extension is warranted.  Given that the Veteran's extension was limited to 10 degrees at the October 2002 and September 2005 VA examinations prior to repetitive testing and that all motion was lost on repetitive testing on the latter examination, the Board finds that the Veteran's extension more nearly approximately limitation to 5 degrees.  Thus, a separate 10 percent rating is warranted for limitation of  extension.  

Furthermore, a 10 percent rating for adduction, cannot cross legs, has already been granted under DC 5253.  A higher rating is warranted for abduction limited beyond 10 degrees.  As noted above, his adduction prior to repetitive testing was limited to 5 and 20 degrees in October 2002 and September 2005, respectively, and his abduction was limited to 30 and 25 degrees, respectively, prior to repetitive testing.  However, given that all motion was lost on repetitive testing in September 2005, the Board finds that the Veteran's abduction more nearly approximates limitation beyond degrees.  A 20 percent rating is warranted under DC 5253.   

The Board has also considered whether the Veteran's loss of motion more nearly approximates the criteria regarding ankylosis of the hip but finds that it does not.  Specifically, because the Veteran has some motion in the left hip, the Board finds that it is not ankylosed.  Further, his loss of motion and fatigue are contemplated in the remaining schedular criteria.  Next, a separate rating for impairment of the femur is not warranted under DC 5255 despite the evidence of some deformity of the femoral head.  Specifically, the evidence does not indicate any fracture or malunion of the femur.  Similarly, the evidence does not indicate any hip flail joint.  Therefore a separate rating is not warranted under DC 5254.  

In reaching these conclusions, the Board has also considered the Veteran's statements that he is entitled to higher ratings.  In this case, the Board finds that the Veteran is competent to report experiencing pain and difficulty standing, sitting and walking, in his left hip throughout the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).

Furthermore, the Board finds that the Veteran's descriptions of his left hip symptoms are credible.  In this regard, such are substantiated by the findings at the September 2005 VA examination where the examiner specifically noted the Veteran lost all ability to move the hip, due to pain, on repetitive testing.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  Moreover, his subjective complaints are considered in the currently assigned ratings. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his left hip disability is not contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left hip disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

In sum, the Board finds that the Veteran's disability warrants an increased initial rating under DC 5252 to 40 percent as well as separate compensable rating for limitation of extension under DC 5251 and an increased rating for limitation of adduction under DC 5253.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

Analysis: TDIU from January 14, 2005, to January 17, 2006
 
Having granted an increased initial rating for the Veteran's left hip disability, the Veteran meets the schedular criteria for a TDIU for the period prior to January 2006.  The Board acknowledges that the Veteran first filed a formal claim for TDIU in January 2006 and as such, was granted an extraschedular TDIU below from the time of his formal claim.  However, as discussed in Rice, supra, when the Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the question of TDIU is raised without the requirement of filing a formal claim for TDIU.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In the instant case, as discussed in the Introduction, the Board finds that a claim of entitlement to a TDIU was first raised as of January 14, 2005, the day after the Veteran stopped working in a full-time capacity as the president of a day care facility.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service- connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the Veteran has had a combined disability rating of 70 percent since March 12, 2002.  Furthermore, with the assignment of a 40 percent rating above for the left hip disability prior to September 20, 2006, the Veteran meets the schedular criteria for a TDIU for the period prior to September 2006.  

Regarding actual unemployment, the evidence shows that the Veteran last worked in January 2005.  Specifically, he reported in a February 2007 written statement that he ended his employment as president of a daycare center on January 13, 2005.  A September 2006 VA opinion indicates that the Veteran's hip condition definitely impacts or prevents him from obtaining any physical or sedentary employment.  Therefore, the Board finds that the Veteran is entitled to a TDIU as of January 14, 2005, the day after he ceased working in a full-time capacity.  

Notably, the Veteran reported to the examiner that he was last employed in 2004 as a Reservist instructor.  However, despite such claim, he reported to VA that he was employed until January 13, 2005 as the president of a daycare center.  The Board has considered the Veteran's March 2005 statement that marginal employment is not substantially gainful employment and that some of his work has been volunteer work.  To the extent that the Veteran claims his employment as president of a daycare center was marginal employment, the Board finds this is not credible.  See Moore, 1 Vet. App. 356.  In Moore, the claimant was able to work a few hours per day and only sporadically and the Court found that such employment did not constitute ability to engage in substantially gainful employment.  In this case, the Veteran reported that he stopped working on January 13, 2005 where he was self-employed as president of a daycare facility.  The Veteran did not indicate that he had only worked a few hours per day and/or sporadically.  Thus, the Board finds that employment as president of a daycare facility is not marginal employment but is, in fact, substantially gainful employment.

The Board finds that the record establishes that effective from January 14, 2005, the Veteran was unemployed, met the schedular criteria for a total disability evaluation based on individual unemployability, and was found to be unemployable due to a service-connected disability.  The Board finds that the Veteran is entitled to an effective date of January 14, 2005 for a schedular TDIU.  In this regard, as the Veteran has reported to VA that he was substantially gainfully employed until January 13, 2005, the Board finds that the issue of TDIU is not raised prior to such date.  See Rice, supra; Roberson, supra.  


ORDER

An initial rating of 40 percent, but no higher, for the Veteran's left hip osteoarthritis for the period prior to September 20, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A separate 10 percent rating for limitation of extension of the left hip for the period prior to September 20, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating of 20 percent, but no higher, for left hip limitation of adduction for the period prior to September 20, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits.  

For the period from January 14, 2005, to January 17, 2006, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

Regarding the issues entitlement of increased ratings for the Veteran's left hip replacement and bilateral knee disabilities, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Regarding the Veteran's claim for an increased initial rating of his right and left knee disabilities, as well as the left hip replacement, the Veteran has claimed that his disabilities have worsened since the last VA examination.  Specifically, in the April 2012 Informal Hearing Presentation, the Veteran's representative alleged that the Veteran's condition had worsened with regard to pain and limitation of extension.  Notably, the representative did not indicate which condition on appeal had worsened; however, the record suggests that the hip and knee disabilities may have increased in severity.  In particular, although he underwent a VA examination in February 2011 and no instability was found in either knee, a VA outpatient treatment record dated in May 2011 indicated the prescription by a VA physiologist to wear a right knee brace for instability.  Additionally, an August 2011 VA examination report regarding other issues not currently on appeal, indicate complaints that the Veteran's hip has worsened since the replacement surgery.  Based on the foregoing, the Board finds that it has little choice but to remand the matter for a contemporaneous VA medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In order to ensure that all records are available, any outstanding VA outpatient treatment records related to his aforementioned disorders should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records related to the knees from the VA Medical Center in Montgomery, Alabama, for the period from July 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Following receipt of the records requested above, afford the Veteran a VA examination to determine the current severity of his service-connected bilateral knee disabilities as well as his left hip replacement.  The claims folder must be made available to the examiner for review in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the bilateral knees and left hip in degrees.  The examiner should also state whether there is any abnormality of the knees, including evidence of ankylosis. The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Relevant to the Veteran's left and right knee disabilities, the examiner should indicate whether such result in recurrent subluxation or lateral instability and, if so, whether such is slight, moderate, or severe.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected bilateral knee and left hip disabilities with a full description of the effects the disability has upon his ordinary activities.

A complete rationale for all opinions expressed should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


